       Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

PEGGY KEYES AS THE EXECUTRIX
OF THE ESTATE OF EVELYN KEYES                                                          PLAINTIFF

V.                                                    CIVIL ACTION NO. 3:18-CV-671-DPJ-FKB

TECHTRONIC INDUSTRIES FACTORY OUTLETS, INC.
d/b/a DIRECT TOOLS FACTORY OUTLET                                                    DEFENDANT

                                               ORDER

       Evelyn Keyes allegedly tripped over a lawnmower on Defendant’s showroom floor.

Defendant Techtronic Industries Factory Outlets, Inc., d/b/a Direct Tools Factory Outlet, now

seeks summary judgment [51]. Plaintiff Peggy Keyes, as the Executrix of the Estate of Evelyn

Keyes, has responded in opposition. The Court, having considered the parties’ submissions,

finds that Direct Tools’ motion [51] should be denied.1

I.     Facts and Procedural History

       On Black Friday, November 24, 2017, Evelyn Keyes went shopping at Direct Tools

Factory Outlet in Pearl, Mississippi. She entered the store, turned right, selected a leaf blower,

and headed back across the store toward the cash register. While doing so, Evelyn rounded a

corner, tripped, and fell to the ground, injuring her hip.

       Plaintiff alleges that Evelyn’s foot hit the wheel of a low-profile lawnmower on display at

the end of an aisle “that was obstructing the walk path.” Pl.’s Mem. [60] at 2. The parties

offered the following photographs of the scene:




1
  The parties have also moved to strike various experts [49, 51, 53]; those motions are addressed
in a separate order.
Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 2 of 7




                                2
        Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 3 of 7




Def.’s Mem. [52] at 2–3; Pl.’s Ex. [59-9] at 1 (reflecting Plaintiff’s notes—“tripped over” and

“medical bag”); see also Def.’s Ex. [51-4] at 1–2 (same photos that are embedded in

memorandum).

        The front portion of the mower measures 22 inches high, and the wheel itself is eight

inches high. See Sarrett Dep. [59-8] (Security Guard at Outlet Mall) at 17 (estimating the wheel

was eight inches tall); Freeman Dep. [59-4] (Store Manager) at 18 (agreeing the wheel was eight

inches tall and estimating the front end of mower was two and one-half feet high); id. at 35

(confirming the mower was 22 inches tall). Plaintiff says the placement of this “low-profile,

low[-]visibility mower” at the end of the aisle created an unreasonable hazard. Pl.’s Mem. [60]

at 8.
                                                3
       Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 4 of 7




       Direct Tools seeks summary judgment, arguing that the lawnmower did not create an

unreasonably dangerous condition.2 Plaintiff responded in opposition, and Direct Tools filed a

reply. Personal and subject-matter jurisdiction exist, and for the reasons explained below, the

Court finds that summary judgment should be denied.

II.    Summary-Judgment Standard

       Summary judgment is warranted under Federal Rule of Civil Procedure 56(a) when

evidence reveals no genuine dispute regarding any material fact and that the moving party is

entitled to judgment as a matter of law. The rule “mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion[] and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing



2
 Direct Tools also claims that neither Evelyn, nor any other person, “saw her foot strike the
mower.” Def.’s Mem. [52] at 3. Defendant does not appear to rely on this issue to support its
summary-judgment motion, nor could it because the facts are disputed. See Sarrett Dep. [59-8]
(Security Manager at Outlets of Mississippi) at 12 (admitting he did not witness the actual fall
but he thinks Evelyn “caught . . [the] front tire” and “when she went down, it pulled the lawn
mower”); id. at 14 (“And then looking at the mower being displaced, my belief is that she tripped
over that wheel of the mower.”); Incident Report [59-11] (by Sarrett) at 1 (“When Ms Keyes
attempted to turn the corner, she tripped over a lawn mower that was on the show room floor, fell
and landed on her left hip.”); Direct Tools Incident Report [59-10] at 1 (“Ms Evelyn trip [sic]
over the display lawn mower at the front of the store[.]”); Keyes Dep [59-1] at 13 (testifying that
she did not see her foot strike the lawnmower, but she felt her foot strike something); see also
Freeman Dep. [59-4] (Store Manager) at 15 (“I don’t see how she could have tripped on the
mower.”); id. at 18 (admitting he did not see Evelyn fall); id. at 20 (clarifying earlier testimony
that Evelyn tripped on her own feet and testifying she said, “I just tripped and fell.”).

                                                  4
       Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 5 of 7




that there is a genuine issue for trial.’” Id. at 324 (citation omitted). In reviewing the evidence,

factual controversies are to be resolved in favor of the nonmovant, “but only when . . . both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc). When such contradictory facts exist, the court may “not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and

legalistic arguments have never constituted an adequate substitute for specific facts showing a

genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir.

2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993).

III.   Analysis

       Under Mississippi law, a premises owner owes a business invitee such as Evelyn Keyes

“a duty of reasonable care in keeping [its] premises in a reasonably safe condition.” Pigg v.

Express Hotel Partners, LLC, 991 So. 3d 1197, 1199 (Miss. 2008). In a trip-and-fall action, a

plaintiff may prove a breach of that duty by showing: (1) that some negligent act of the

defendant caused her injury; (2) that the owner had actual knowledge of a dangerous condition

and failed to warn her; or (3) that the dangerous condition “existed for a sufficient amount of

time to impute constructive knowledge to the [owner], in that the [owner] should have known of

the dangerous condition.” Renner v. Retzer Res., Inc., 236 So. 3d 810, 813 (Miss. 2017) (quoting

Anderson v. B.H. Acquisition, Inc., 771 So. 2d 914, 918 (Miss. 2000)).

       Here, Plaintiff travels the first path, claiming the placement of a “low-profile,

low[-]visibility mower” constituted an unreasonable hazard. Pl.’s Mem. [60] at 8. Direct Tools,

on the other hand, says a lawnmower on the sales floor of a store selling lawn and garden




                                                  5
       Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 6 of 7




equipment is usual and customary and therefore not unreasonably dangerous as a matter of law.

Def.’s Mem. [52] at 1, 5.

       The usual-and-customary theory originated with Tate v. Southern Jitney Jungle Co.,

where the Mississippi Supreme Court announced that “dangers which are usual and which

customers normally expect to encounter on the business premises, such as thresholds, curbs and

steps” are not unreasonably dangerous. 650 So. 2d 1347, 1351 (Miss. 1995) (finding that jagged,

sharp edge on the underside of deli counter presented jury question whether defendant failed to

maintain premises in reasonably safe condition).

       As both parties note, this Court applied Tate in Davis v. Variety Stores, Inc., No. 3:12-

CV-267-DPJ-FKB, 2014 WL 2967908, at *2–3 (S.D. Miss. July 1, 2014). There, the plaintiff

tripped over a movable clothing rack that was positioned close to another clothing rack. To

support her theory that this created an unreasonably dangerous condition, the plaintiff offered the

store manager’s testimony that the racks should have been 32 inches apart (for wheelchair

accessibility), whereas the plaintiff said she had to “wiggle” between them. Id. at *3. As in this

case, the defendant argued that a clothing rack in a clothing store is usual and customary. Id. at

*2. The Court rejected that argument, finding a fact question as to whether “the placement of the

racks created an unreasonably dangerous condition.” Id. at *2 (emphasis added).

       Direct Tools attempts to distinguish Davis, noting that the distance between its

lawnmower and any other object was double the 32 inches referenced in Davis. Def.’s Mem.

[52] at 5–6. Direct Tools says “[t]his critical factual distinction turns the Davis fact-pattern from

a summary judgment denial to a summary judgment grant.” Def.’s Mem. [52] at 6. But that

distinction ignores Plaintiff’s theory of the case. Plaintiff contends that the placement of the

low-profile mower at the end of an aisle––where it could be difficult to see while rounding a



                                                  6
       Case 3:18-cv-00671-DPJ-FKB Document 69 Filed 08/04/20 Page 7 of 7




corner––constituted an obstruction. In other words, it was the positioning of the movable object

that created the unreasonably dangerous condition.

       That argument recently gained at least some support when the Mississippi Court of

Appeals applied Tate in Nolan v. Grand Casinos of Biloxi, LLC, No. 2019-CA-307-COA, 2020

WL 3056040, at *3 (Miss. Ct. App. June 9, 2020). In Nolan, the plaintiff fell down stairs she

claimed were unreasonably dangerous. The Mississippi Court of Appeals disagreed and granted

summary judgment. Distinguishing this Court’s holding in Davis, the court held that stairs are

not moveable objects like clothing racks and instead represent “a type of condition that invitees

normally expect to encounter.” 2020 WL 3056040 at *3 (distinguishing Davis, 2014 WL

2967908, at *3; Renner, 236 So. 3d at 815 (reversing summary judgment where plaintiff tripped

on protruding leg of a highchair)). Thus, Nolan did not present a case where the “positioning or

placement of the defendants’ (moveable) furnishings (i.e., clothing racks and highchairs) created

an unreasonably dangerous condition.” Id. at *3.

       This case is like Davis. Viewing the evidence in the light most favorable to Plaintiff, a

jury could conclude that the way Direct Tools positioned its movable merchandise created an

unreasonably dangerous condition. Accordingly, a fact question exists; Direct Tools’ motion for

summary judgment is denied.

IV.    Conclusion

       The Court has considered all arguments raised by the parties; those not addressed in this

Order would not have changed the result. For the reasons stated, Defendant’s motion for

summary judgment [51] is denied.

       SO ORDERED AND ADJUDGED this the 4th day of August, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                7
